UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1609


SEKOU DIABY,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



                                 No. 08-2158


SEKOU DIABY,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:     August 11, 2009                 Decided:   August 31, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Christopher C. Fuller, Senior Litigation Counsel,
Zoe J. Heller, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Sekou Diaby, a native and citizen of Guinea, petitions

for review of orders of the Board of Immigration Appeals (Board)

denying his motions to reopen and reconsider.     We have reviewed

the administrative record and find no abuse of discretion in the

denial of relief on Diaby’s motions.     See 8 C.F.R. § 1003.2(a),

(b), (c) (2009).      We accordingly deny the petitions for review

for the reasons stated by the Board.     See In re: Diaby (B.I.A.

Apr. 23 & Sept. 26, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                  PETITIONS DENIED




                                  3